Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office action. In response to communications received 5/20/2020, on
11/11/2020, Applicant provided arguments for Claims 1-31. Claims 1-31 are pending in this application and have been rejected below.

Response to Amendment
With respect to Applicant’s arguments and after careful reconsideration, the 101 rejection is hereby removed.
Applicant’s arguments have been considered. However, the 103 rejection remains.

Response to Argument
With respect to the 101 arguments, Applicant argues that claims 1-31 provide a real-world tangible solution, such that it integrates the judicial exception into a practical application of the judicial exception (See Remarks at pgs. 9-10). After careful reconsideration, Examiner respectfully agrees. Examiner notes that the additional elements in the independent claims including, “a plurality of sensors provided at each of a respective plurality of loading/unloading each sensor configured to detect a presence or absence of a vehicle at the respective loading/unloading dock; a user apparatus comprising: a user interface configured to communicate with a driver of a freight delivery/pick-up vehicle using a minimized interface configured to have capabilities related to driver check-in, wherein the user apparatus is located remotely from the loading/unloading facility; and one or more of a camera and a biometric scanner that are configured to automatically receive driver and/or vehicle information” are beyond the abstract idea. After consulting the Specification, Examiner notes that the additional elements apply the judicial exception of organizing human activity in a meaningful way beyond generally linking the sensors, a user apparatus comprising: a user interface; and one or more of a camera and a biometric scanner. Rather these elements performed as an ordered combination improve the process of managing freight vehicles by effectively reducing bottlenecks. As recited in the BASCOM GLOBAL INTERNET v. AT&T MOBILITY LLC decision, Examiner must “consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” Therefore, accordingly, the 101 rejection is hereby removed.

With respect to the 103 arguments, Applicant argues that “the instant application claims priority as a continuation-in-part application to U.S. Application having Serial Number 14/506,545, filed on Oct. 3, 2014, which further claims priority to U.S. Provisional Patent Application No. 61/866,447 filed on Oct. 3, 2013. Applicant submits that the pending claims of this application are fully supported by the parent application, and thus are accorded an effective filing date of at least as early as Oct. 3, 2014” (See Remarks at pg. 11). Specifically, Applicant argues that the cited reference, Walford et al. (US Patent Application Publication, 2017/0043967, hereinafter referred to as Walford), is unavailable for prior art with respect to the rejected limitation, a plurality of sensors provided at each of a respective plurality of loading/unloading docks at a loading/unloading facility, each sensor configured to detect a presence or absence of a vehicle at the respective loading/unloading dock (See Remarks at pg. 11). However, Examiner respectfully disagrees. Examiner first notes that the above priority document provides insufficient support for the present claims in their entirety. With respect to the limitation, a plurality of sensors provided at each of a respective plurality of loading/unloading docks at a loading/unloading facility, each sensor configured to detect a presence or absence of a vehicle at the respective loading/unloading dock, there is a complete absence of any explicit, inherent, or implicit description of the limitation in the Applicant’s Provisional Application No. 61/886,447 filed on Oct. 3, 2013. Therefore, the aforementioned limitation cannot be afforded the priority date of Oct. 3, 2013. As stated in the 103 rejection, the cited reference Walford has a Provisional Application No. 61/988,081 filed on May 2, 2014 that supports the rejection in at least ¶0033-0035 of the Provisional Specification. Therefore, in light of this rejection, Walford is accorded the priority date of May 2, 2014 which precedes the effective filing date of Oct. 3, 2014. Therefore, the 103 rejection is proper and remains.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-10, 12-14, 17-26, 28-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over McQuillan et al. (US Patent Application Publication, 2014/0006302, hereinafter referred to as McQuillan) in view of Walford et al. (US Patent Application Publication, 2017/0043967, hereinafter referred to as Walford) in further view of Larschan (US Patent Application Publication, 2007/0038353, hereinafter referred to as Larschan) in even further view of Randall et al. (US Patent Application Publication, 2014/0114718, hereinafter referred to as Randall).

As per Claim 1, McQuillan a system comprising: 

b)	a user apparatus comprising: a user interface configured to communicate with a driver of a freight delivery/pick-up vehicle using a minimized interface configured to have capabilities related to driver check-in (McQuillan: Figs. 1-4 and ¶0027-0036: The system includes a gate kiosk [user apparatus] having a user interface (e.g., a touch-screen display) and a printer. The gate kiosk also is configured to communicate with the terminal management controller either directly or via a computer network. The driver of a shipping vehicle can interact with the gate kiosk via the touch-screen display to check-in and check-out (to be completed to proceed into or out of the shipping terminal). The check-in information is communicated to the terminal management controller. Examiner notes that the Applicant’s Specification notes that “a minimized interface can be desirable to ensure system security, reliability, and enhance the driver experience.” This description of a “minimized interface” provides desirable functionalities, but does not disclose explicit functionalities that would differentiate from a generic user interface with capabilities related to driver check-in.); and 

d)	wherein the user apparatus is configured to automatically perform driver and/or vehicle authorization based on the received driver and/or vehicle information (McQuillan: Figs. 1-2 and ¶0030-0036: The terminal management controller employs at least a portion of the terminal management software application to process the information to validate a delivery or a pick-up of a shipping container or trailer by the driver of the shipping vehicle. In a check-in or check-out process, a user may enter an authorization number into the gate kiosk. Upon completing the self-check-in or self-check-out process, the gate kiosk prints out an equipment interchange receipt (EIR) (e.g., a paper receipt) which the driver can take. The EIR verifies that the container or trailer was properly delivered or picked up by the driver. Once the self-check-in or self-check-out process is completed and the driver takes the printed EIR, the gate opens and the driver is able to proceed into or out of the shipping terminal with the associated container or trailer. Examiner notes that the terminal management software application automatically performs the authorization based on the delivery/pick-up and driver authorization number.); and

e)	an administrator apparatus configured to automatically coordinate arrival of a plurality of vehicles at a loading/unloading facility to remove or mitigate bottlenecks associated with vehicles awaiting an opportunity to load or unload cargo by performing operations (McQuillan: Fig. 1-4 and ¶0027-0036: The system includes a gate kiosk 130 having a user interface (e.g., a touch-screen display) 135 and a printer 136. The gate kiosk also includes a processing element and is configured to communicate with the terminal management controller either directly or via a computer network. A plurality of transportation vehicles are configured to communicate with the terminal management controller. The driver of a shipping vehicle can interact with the gate kiosk via the touch-screen display to check-in and check-out (to be completed to proceed into or out of the shipping terminal). A shipping terminal may be, for example, a railroad intermodal terminal, a yard, a loading/unloading dock, a distribution center, or any location and/or facility where products, goods, or other shippable materials are shipped into and subsequently shipped out of by drivers of shipping vehicles. The check-in information is communicated to the terminal management controller. The terminal management controller employs at least a portion of the terminal management software application to automatically process the information to validate a delivery or a pick-up of a shipping container or trailer by the driver of the shipping vehicle. Upon check-in, information telling a driver where to park or unload the container or trailer is provided. Examiner notes that the terminal management software application processes the arrival of vehicles at a loading/unloading facility. Examiner notes that “to remove or mitigate bottlenecks associated with vehicles awaiting an opportunity to load or unload cargo by performing operations” implies intended use of automatically coordinating arrival of a plurality of vehicles. Further see ¶0007, whereas the driver interaction with and by the operator allows the operator to check-in and/or check-out automatically at the gate kiosk to effectuate the check-in and/or check-out.); including:

f)	receiving a signal from one or more of the plurality sensors at the loading/unloading facility (McQuillan: Figs. 1-4 and ¶0031-0036, 0060-0064: The kiosk may include readers that capture information distinct from transmitted or provided information from the container. That is, the kiosk may include weight scales, video capture devices, infrared monitors, radiation detectors, chemical vapor detectors, and the like. These other informative sensors may capture data about the arriving contain and/or vehicle. Information gathered by the gate kiosk may be communicated to the terminal management controller [administrator apparatus]); and

McQuillan does not explicitly disclose, however Walford discloses:

a)	a plurality of sensors provided at each of a respective plurality of loading/unloading docks at a loading/unloading facility, each sensor configured to detect a presence or absence of a vehicle at the respective loading/unloading dock (Walford: ¶0035-0038: A vehicle detection sensor system is a sensor suitable for detecting the presence or absence of a vehicle in a field of view approaching the docking station. The vehicle detection sensor system senses the trailer as it first moves into a trailer docking station. Examiner notes that Walford has a provisional application 61/988,081 (dated 5/2/2014) that supports the above disclosure in at least ¶0033-0035 of the Specification);

g)	automatically determining loading/unloading dock availability based on the received sensor signal wherein the sensor signal indicates a presence or absence of a vehicle at a specific loading/unloading dock (Walford: ¶0035-0038: A vehicle detection sensor system is a sensor suitable for detecting the presence or absence of a vehicle in a field of view approaching the docking station. The vehicle detection sensor system senses the trailer as it first moves into a trailer docking station. Examiner notes that Walford has a provisional application 61/988,081 (dated 5/2/2014) that supports the above disclosure in at least ¶0033-0035 of the Specification).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine McQuillan with Walford’s utilization of sensors in a trailer docking area because the references are analogous/compatible, since each is directed toward features of managing shipping vehicles and trailers in a shipping terminal, and because incorporating Walford’s utilization of sensors in a trailer docking area in McQuillan would have served McQuillan’s pursuit of effectively utilizing informative sensors to capture data about the arriving container and/or vehicle (See McQuillan, ¶0064); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

McQuillan does not explicitly disclose, however Larschan discloses:
b)	wherein the user apparatus is located remotely from the loading/unloading facility (Larschan: Figs. 1-4 and ¶0045, 0117-0119, 0152: A remote fleet server may record and periodically update data and/or software patches. Service data; fuel tax or purchase data; vehicle related data; and/or driver related data may be uploaded via a wireless network. Additionally, a remote server can verify biometric data received of a driver and can also query a vehicle’s recorder to determine identification information associated with the trailer vehicle and the vehicle location.);

c)	one or more of a camera and a biometric scanner that are configured to automatically receive driver and/or vehicle information(Larschan: Figs. 1-8 and ¶0127-0132: Recorder can include a biometric reader for verifying the identity of the driver using, for example, facial, retinal or thumbprint recognition. The identity data is compared to a database within recorder to verify the identity of the driver by matching the biometric with a specific driver. The unique driver ID can be a Transportation Worker Identification Card (TWIC). Also, a camera can be a miniature camera, such as with IR lighting for night driving, positioned on the front face of recorder 200 for visual analyzing the driver. The camera is used to identify the driver and visually tie the driver to the HOS data. Facial recognition, retinal or IRIS mapping, and driver behavior can be periodically assessed such as for drowsy driver syndrome from the recorder or an external source, such as through an external host server. The digital camera feature can be used for gate authorization by sending the drivers' ID and photograph ahead to a destination, such as a shipping dock or border crossing. The camera feature can be used for on-board documentation to the central server.);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine McQuillan with Larschan’s unique driver identification via a TWIC card and fleet server because the references are analogous/compatible, since each is directed toward features of exchanging driver and vehicle information, and because incorporating Larschan’s unique driver identification via a TWIC card and fleet server in McQuillan would have served McQuillan’s pursuit of effectively obtaining driver identification and matching driver identification information and transmit vehicle information (See McQuillan, ¶0037-0038, 0063-0065); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

McQuillan does not explicitly disclose, however Randall discloses:

h)	sending a message to the user interface instructing the driver to go to a loading/unloading dock if one is available or to go to a waiting location until a loading/unloading dock is available, (Randall: Fig. 1-5 and ¶0045-0056: The carrier communication device is referred to as Hub & Feeder Control System (HFCS) is maintained at a hub facility. A perceivable indicator positioned at an arrival-departure point of the hub facility may detect the arrival of a mobile asset (e.g., a tractor-trailer) and inform the HFCS of the arrival of the mobile asset. The HFCS analyzes the load information associated with incoming trailers and automatically assign the trailers to available bays of the hub facility. The HFCS may communicate (via message), to the feeder data terminal of the trailer, the assignment of bays in which the trailers should go to for placement and storage.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine McQuillan with Randall’s automatic assignment of vehicles because the references are analogous/compatible, since each is directed toward features of managing vehicles in a shipping facility, and because incorporating Randall’s automatic assignment of vehicles in McQuillan would have served McQuillan’s pursuit of effectively facilitate the self-check-in and/or check-out of a shipping vehicle at a shipping terminal (See McQuillan, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 2, McQuillan in view of Walford in further view of Larschan in even further view of Randall discloses the system of claim 1, wherein the user apparatus obtains from the driver at least one of a check-in time, a pick-up/drop-off time, authorization information, driver identifying information, truck or trailer identifying information, and scale in/weight information (McQuillan: Fig. 1 and ¶0030-0067: A gate kiosk is configured to communicate with the terminal management controller. A driver may interact with the gate kiosk to enter check-in and check-out information. Driver information may be included in a driver info panel where the driver may enter a license number and a personal identification number (PIN). Further, a weight check of the cargo/container and vehicle may be checked against an expected weight to determine if the cargo has a weight about that which is expected, or that a vehicle that is supposed to be empty is not leaving with cargo it shouldn't be leaving with.).

As per Claim 3, McQuillan in view of Walford in further view of Larschan in further view of Randall discloses the system of claim 1, wherein the administrator apparatus relays to the user apparatus at least one of an assigned loading dock, a loading dock current usage graphic, a pick-up/drop-off time, and an authorized driver release (McQuillan: Figs. 1-3 and ¶0030-0060: The terminal management controller processes information to validate a delivery or pick-up by the driver of the shipping vehicle. Upon completing the self-check-in or self-check-out process, the gate kiosk prints out an equipment interchange receipt (EIR) (e.g., a paper receipt) which the driver can take. The EIR verifies that the container or trailer was properly delivered or picked up by the driver. The EIR may also provide information telling the driver where [assigned loading dock] to park or unload the container or trailer (i.e., a parking location). Also, in the check-out process, the driver’s release number is validated by the controller [authorized driver release].).

As per Claim 4, McQuillan in view of Walford in further view of Larschan in further view of Randall discloses the system of claim 1, further comprising a logistics support facility in communication with at least one of the administrator apparatus, user apparatus and facility (McQuillan: Figs. 1-2 and ¶0028-0036: A shipping terminal may be facility where products goods, or materials are shipped into and out by drivers of shipping vehicles. The terminal management controller manages transactions within the shipping terminal and communicates with the gate kiosk.).

As per Claim 5, McQuillan in view of Walford in further view of Larschan in even further view of Randall discloses the system of claim 1, further comprising a scale system that is in communication with at least one of the administrator apparatus, user apparatus and facility (McQuillan: Figs. 1-3 and ¶0031-0067: A system includes a terminal management controller operable to manage transactions taking place within a shipping terminal (which may be a loading/unloading dock), and a gate kiosk, having a user interface. A kiosk may include weight scales.).

As per Claim 6, McQuillan in view of Walford in further view of Larschan in even further view of Randall discloses the system of claim 1, wherein each of the user apparatus and the administrator apparatus are in communication with camera systems (McQuillan: Figs. 1-2 and ¶0031-0067: A system includes a terminal management controller operable to manage transactions taking place within a shipping terminal (which may be a loading/unloading dock), and a gate kiosk, having a user interface. A kiosk may include video capture devices.).

As per Claim 7, McQuillan in view of Walford in further view of Larschan in even further view of Randall discloses the system of claim 1, wherein the user apparatus verifies driver security information and authorizes the driver for delivery at the facility (McQuillan: Figs. 1-3 and ¶0030-0060: The terminal management controller processes information to validate a delivery or pick-up by the driver of the shipping vehicle. Upon completing the self-check-in or self-check-out process, the gate kiosk prints out an equipment interchange receipt (EIR) (e.g., a paper receipt) which the driver can take. The EIR verifies that the container or trailer was properly delivered or picked up by the driver.).

As per Claim 8, McQuillan in view of Walford in further view of Larschan in even further view of Randall discloses the system of claim 1, wherein the administrator apparatus and user apparatus are located at a same facility (McQuillan: Figs. 1-2 and ¶0028-0036: A shipping terminal may be facility where products goods, or materials are shipped into and out by drivers of shipping vehicles. The terminal management controller manages transactions within the shipping terminal and communicates with the gate kiosk. The terminal management controller is on site at the shipping terminal, the gate kiosk may communicate in a direct wired manner with the controller, or via a communication network.).

As per Claim 9, McQuillan in view of Walford in further view of Larschan in even further view of Randall discloses the system of claim 1, wherein the administrator apparatus and user apparatus are located at different facilities McQuillan: Figs. 1-2 and ¶0028-0036: A shipping terminal may be facility where products goods, or materials are shipped into and out by drivers of shipping vehicles. The terminal management controller manages transactions within the shipping terminal and communicates with the gate kiosk. The terminal management controller may be remotely located from the shipping terminal [different facility], then communication with the gate kiosk may be via the internet.).

As per Claim 10, McQuillan in view of Larschan in further view of Randall discloses the system of claim 1, wherein the administrator apparatus is located at the facility (McQuillan: Figs. 1-2 and ¶0028-0036: A shipping terminal may be facility where products goods, or materials are shipped into and out by drivers of shipping vehicles. The terminal management controller manages transactions within the shipping terminal and communicates with the gate kiosk. The terminal management controller is on site [at the facility] at the shipping terminal, the gate kiosk may communicate in a direct wired manner with the controller, or via a communication network.).

As per Claim 12, McQuillan in view of Walford in further view of Larschan in even further view of Randall discloses the system of claim 1, wherein the user apparatus is at least one of a kiosk and a wall mounted display (McQuillan: Figs. 1-2 and ¶0031-0067: A system includes a terminal management controller operable to manage transactions taking place within a shipping terminal (which may be a loading/unloading dock), and a gate kiosk, having a user interface.).

As per Claim 13, McQuillan in view of Walford in further view of Larschan in even further view of Randall discloses the system of claim 1, wherein the user apparatus includes at least one of a card reader, an optical scanner, and a Department of Transportation (DOT) reader (McQuillan: Figs. 1-4 and ¶0060-0067: A kiosk may include a device that uses optical character recognition on images to read the license plates on the vehicle.).

As per Claim 14, McQuillan in view of Walford in further view of Larschan in even further view of Randall discloses the system of claim 1, further comprising an administrator system that interfaces with the administrator apparatus, the user apparatus, and the facility, and coordinates the arrival of the vehicle at the facility (McQuillan: Figs. 1-4 and ¶0007-0035: A system includes a terminal management controller operable to manage transactions taking place within a shipping terminal, and a gate kiosk, having a user interface to facilitate the self-check-in and/or self-check-out of an operator of a shipping vehicle arriving at and/or leaving the shipping terminal to deliver or depart with one or more shipping units. The system may further include an ingress/egress controller coupled to the gate kiosk and operable to open or close a gate associated with the gate kiosk at the command of the gate kiosk. The system alternatively may include an ingress/egress controller coupled to the terminal management controller and operable to open or close a gate associated with the gate kiosk at the command of the terminal management controller.).

As per Claim 17, McQuillan discloses an apparatus comprising: 
b)	a user system comprising: a user interface to communicate with a driver of a freight delivery/pick- up vehicle and to automatically gather information regarding the driver and a delivery schedule (McQuillan: Figs. 1-4 and ¶0030-0066: When a driver of a transportation vehicle arrives at a shipping terminal and proceeds to follow the check-in process using the gate kiosk, initial information (e.g., about the driver and/or the shipment) is entered or selected by the driver via the gate kiosk and communicated to the terminal management controller, and then to the TMS from the controller. The system may include a host transportation management system (TMS) in operative communication with the terminal management controller via, for example, a computer network. The TMS may manage scheduling, tracking, etc. Furthermore, according to sensing the vehicle, the kiosk may automatically supply a driver with documents such as directions or delivery schedule [information regarding the driver and delivery schedule]. See system and interface in Fig. 1.); 

c)	one or more input devices that are configured to automatically receive driver and/or vehicle information (McQuillan: Figs. 1-2 and ¶0033-0037: The terminal management controller employs at least a portion of the terminal management software application to process the information to validate a delivery or a pick-up of a shipping container or trailer by the driver of the shipping vehicle. In a check-in or check-out process, a user may enter an authorization number into the gate kiosk. The gate kiosk may communicate information to the terminal management controller via the internet. Examiner notes that the gate kiosk is a device that allows input of driver and/or vehicle information.) 

d)	wherein the user system is configured to automatically perform driver and/or vehicle authentication based on the received driver and/or vehicle information (McQuillan: Figs. 1-2 and ¶0033-0037: The terminal management controller employs at least a portion of the terminal management software application to process the information to validate a delivery or a pick-up of a shipping container or trailer by the driver of the shipping vehicle. In a check-in or check-out process, a user may enter an authorization number into the gate kiosk. Upon completing the self-check-in or self-check-out process, the gate kiosk prints out an equipment interchange receipt (EIR) (e.g., a paper receipt) which the driver can take. The EIR verifies that the container or trailer was properly delivered or picked up by the driver. Once the self-check-in or self-check-out process is completed and the driver takes the printed EIR, the gate opens and the driver is able to proceed into or out of the shipping terminal with the associated container or trailer. Examiner notes that the terminal management software application automatically performs the authorization based on the delivery/pick-up and driver authorization number.); and 

e)	an administrator apparatus configured to automatically coordinate arrival of a plurality of vehicles at a loading/unloading facility to remove or mitigate bottlenecks associated with vehicles awaiting an opportunity to load or unload cargo by performing operations (McQuillan: Fig. 1-4 and ¶0027-0036: The system includes a gate kiosk 130 having a user interface (e.g., a touch-screen display) 135 and a printer 136. The gate kiosk also includes a processing element and is configured to communicate with the terminal management controller either directly or via a computer network. A plurality of transportation vehicles are configured to communicate with the terminal management controller. The driver of a shipping vehicle can interact with the gate kiosk via the touch-screen display to check-in and check-out (to be completed to proceed into or out of the shipping terminal). A shipping terminal may be, for example, a railroad intermodal terminal, a yard, a loading/unloading dock, a distribution center, or any location and/or facility where products, goods, or other shippable materials are shipped into and subsequently shipped out of by drivers of shipping vehicles. The check-in information is communicated to the terminal management controller. The terminal management controller employs at least a portion of the terminal management software application to automatically process the information to validate a delivery or a pick-up of a shipping container or trailer by the driver of the shipping vehicle. Upon check-in, information telling a driver where to park or unload the container or trailer is provided. Examiner notes that the terminal management software application processes the arrival of vehicles at a loading/unloading facility. Examiner notes that “to remove or mitigate bottlenecks associated with vehicles awaiting an opportunity to load or unload cargo by performing operations” implies intended use of automatically coordinating arrival of a plurality of vehicles. Further see ¶0007, whereas the driver interaction with and by the operator allows the operator to check-in and/or check-out automatically at the gate kiosk to effectuate the check-in and/or check-out.); including:

f)	receiving a signal from one or more of the plurality of sensors at the loading/unloading facility (McQuillan: Figs. 1-4 and ¶0031-0036, 0060-0064: The kiosk may include readers that capture information distinct from transmitted or provided information from the container. That is, the kiosk may include weight scales, video capture devices, infrared monitors, radiation detectors, chemical vapor detectors, and the like. These other informative sensors may capture data about the arriving contain and/or vehicle. Information gathered by the gat kiosk may be communicated to the terminal management controller [administrator apparatus]); and

McQuillan does not explicitly disclose, however Walford discloses:

a)	a plurality of sensors provided at each of a respective plurality of loading/unloading docks at a loading/unloading facility, each sensor configured to detect a presence or absence of a vehicle at the respective loading/unloading dock (Walford: ¶0035-0038: A vehicle detection sensor system is a sensor suitable for detecting the presence or absence of a vehicle in a field of view approaching the docking station. The vehicle detection sensor system senses the trailer as it first moves into a trailer docking station. Examiner notes that Walford has a provisional application 61/988,081 (dated 5/2/2014) that supports the above disclosure in at least ¶0033-0035 of the Specification);

g)	automatically determining loading/unloading dock availability based on the received sensor signal wherein the sensor signal indicates a presence or absence of a vehicle at a specific loading/unloading dock (Walford: ¶0035-0038: A vehicle detection sensor system is a sensor suitable for detecting the presence or absence of a vehicle in a field of view approaching the docking station. The vehicle detection sensor system senses the trailer as it first moves into a trailer docking station. Examiner notes that Walford has a provisional application 61/988,081 (dated 5/2/2014) that supports the above disclosure in at least ¶0033-0035 of the Specification).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine McQuillan with Walford’s utilization of sensors in a trailer docking area because the references are analogous/compatible, since each is directed toward features of managing shipping vehicles and trailers in a shipping terminal, and because incorporating Walford’s utilization of sensors in a trailer docking area in McQuillan would have served McQuillan’s pursuit of effectively utilizing informative sensors to capture data about the arriving container and/or vehicle (See McQuillan, ¶0064); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

McQuillan does not explicitly disclose, however Larschan discloses:

b)	wherein the user system is located remotely from a loading/unloading facility (Larschan: Figs. 1-4 and ¶0045, 0117-0119, 0152: A remote fleet server may record and periodically update data and/or software patches. Service data; fuel tax or purchase data; vehicle related data; and/or driver related data may be uploaded via a wireless network. Additionally, a remote server can verify biometric data received of a driver and can also query a vehicle’s recorder to determine identification information associated with the trailer vehicle and the vehicle location.);

i)	wherein the user system in communication with the facility and the administrator apparatus (Larschan: Figs. 1-4 and ¶0117-0119, 0152: A remote fleet server may record and periodically update data and/or software patches. Service data; fuel tax or purchase data; vehicle related data; and/or driver related data may be uploaded via a wireless network to an external receiver. Vehicle data may be automatically uploaded from the vehicle via an external network on a periodic or requested basis.);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine McQuillan with Larschan’s fleet server because the references are analogous/compatible, since each is directed toward features of exchanging driver and vehicle information, and because incorporating Larschan’s fleet server in McQuillan would have served McQuillan’s pursuit of effectively transmit vehicle information(See McQuillan, ¶0037-0038, 0063-0065); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

McQuillan does not explicitly disclose, however Randall discloses:

g)	sending a message to the user interface instructing the driver to go to a loading/unloading dock if one is available or to go to a waiting location until a loading/unloading dock is available, (Randall: Fig. 1-5 and ¶0045-0056: The carrier communication device is referred to as Hub & Feeder Control System (HFCS) is maintained at a hub facility. A perceivable indicator positioned at an arrival-departure point of the hub facility may detect the arrival of a mobile asset (e.g., a tractor-trailer) and inform the HFCS of the arrival of the mobile asset. The HFCS analyzes the load information associated with incoming trailers and automatically assign the trailers to available bays of the hub facility. The HFCS may communicate (via message), to the feeder data terminal of the trailer, the assignment of bays in which the trailers should go to for placement and storage.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine McQuillan with Randall’s automatic assignment of vehicles because the references are analogous/compatible, since each is directed toward features of managing vehicles in a shipping facility, and because incorporating Randall’s automatic assignment of vehicles in McQuillan would have served McQuillan’s pursuit of effectively facilitate the self-check-in and/or check-out of a shipping vehicle at a shipping terminal (See McQuillan, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 18, McQuillan in view of Walford in further view of Larschan in even further view of Randall discloses the apparatus of claim 17, wherein the user system obtains from the driver at least one of a check-in time, a pick-up/drop-off time, authorization information, driver identifying information, truck or trailer identifying information, and scale in/weight information (McQuillan: Fig. 1 and ¶0030-0067: A gate kiosk is configured to communicate with the terminal management controller. A driver may interact with the gate kiosk to enter check-in and check-out information. Driver information may be included in a driver info panel where the driver may enter a license number and a personal identification number (PIN). Further, a weight check of the cargo/container and vehicle may be checked against an expected weight to determine if the cargo has a weight about that which is expected, or that a vehicle that is supposed to be empty is not leaving with cargo it shouldn't be leaving with.).

As per Claim 19, McQuillan in view of Walford in further view of Larschan in even further view of Randall discloses the apparatus of claim 17, wherein the administrator apparatus relays to the user system at least one of an assigned loading dock, a loading dock current usage graphic, a pick-up/drop-off time, and an authorized driver release (McQuillan: Figs. 1-3 and ¶0030-0060: The terminal management controller processes information to validate a delivery or pick-up by the driver of the shipping vehicle. Upon completing the self-check-in or self-check-out process, the gate kiosk prints out an equipment interchange receipt (EIR) (e.g., a paper receipt) which the driver can take. The EIR verifies that the container or trailer was properly delivered or picked up by the driver. The EIR may also provide information telling the driver where [assigned loading dock] to park or unload the container or trailer (i.e., a parking location). Also, in the check-out process, the driver’s release number is validated by the controller [authorized driver release].).

As per Claim 21, McQuillan in view of Walford in further view of Larschan in even further view of Randall discloses the apparatus of claim 17, further comprising a camera system in communication with the administrator apparatus (McQuillan: Figs. 1-2 and ¶0031-0067: A system includes a terminal management controller operable to manage transactions taking place within a shipping terminal (which may be a loading/unloading dock), and a gate kiosk, having a user interface. A kiosk may include video capture devices.).

As per Claim 22, McQuillan in view of Walford in further view of Larschan in even further view of Randall discloses the apparatus of claim 17, further comprising at least one of an optical scanner and a Department of Transportation (DOT) reader (McQuillan: Figs. 1-4 and ¶0060-0067: A kiosk may include a device that uses optical character recognition on images to read the license plates on the vehicle.).

As per Claim 23, McQuillan in view of Walford in further view of Larschan in even further view of Randall discloses the apparatus of claim 17.

McQuillan does not explicitly disclose, however Larschan discloses further comprising a card reader configured to identify the driver of the vehicle (Larschan: Figs. 1-3 and ¶0097-0104: A portable memory device reader, such as a contact memory button reader or smart card reader, to permit logging-in and logging- out of the driver from recorder. The smart card reader may also identify status of a driver, such as “on-duty,” “off-duty,” etc. See ¶0104, whereas the process for logging includes driver identification.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine McQuillan with Larschan’s card reader with driver identification because the references are analogous/compatible, since each is directed toward features of exchanging driver and vehicle information, and because incorporating Larschan’s card reader with driver identification in McQuillan would have served McQuillan’s pursuit of effectively obtaining driver identification (See McQuillan, ¶0037-0038, 0065); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 24, McQuillan in view of Walford in further view of Larschan in even further view of Randall discloses the apparatus of claim 17, wherein the user system verifies driver security information and authorizes the driver for delivery at the facility (McQuillan: Figs. 1-3 and ¶0030-0060: The terminal management controller processes information to validate a delivery or pick-up by the driver of the shipping vehicle. Upon completing the self-check-in or self-check-out process, the gate kiosk prints out an equipment interchange receipt (EIR) (e.g., a paper receipt) which the driver can take. The EIR verifies that the container or trailer was properly delivered or picked up by the driver.).

As per Claim 25, McQuillan in view of Walford in further view of Larschan in even further view of Randall discloses the apparatus of claim 23, wherein the card reader is a magnetic stripe reader (McQuillan: Figs. 1-4 and ¶0060-0067: A kiosk can include recognition of magnetic strips such as on a credit card.).


As per Claim 26, McQuillan in view of Walford in further view of Larschan in even further view of Randall discloses the apparatus of claim 23, wherein the card reader is a Transportation Worker Identification Card (TWIC) card reader (Larschan: Figs. 1-8 and ¶0127-0132: Recorder can include a biometric reader for verifying the identity of the driver using, for example, facial, retinal or thumbprint recognition. The identity data is compared to a database within recorder to verify the identity of the driver by matching the biometric with a specific driver. The unique driver ID can be a Transportation Worker Identification Card (TWIC)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine McQuillan with Larschan’s unique driver identification via a TWIC card because the references are analogous/compatible, since each is directed toward features of exchanging driver and vehicle information, and because incorporating Larschan’s unique driver identification via a TWIC card in McQuillan would have served McQuillan’s pursuit of effectively obtaining driver identification and matching driver identification information (See McQuillan, ¶0037-0038, 0065); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 28, McQuillan in view of Walford in further view of Larschan in even further view of Randall discloses the apparatus of claim 17, further comprising a printer located within the apparatus, the printer configured to print freight delivery documents (McQuillan: Figs. 1-4 and ¶0031-0067: The system includes a gate kiosk having a user interface (e.g., a touch-screen display) and a printer. The printer may print out equipment interchange receipts for the driver’s check-in and check-out process. The printer may also print driving directions. Examiner notes that the driving directions documents are assisting freight delivery documents, whereas the aid in the pursuit of a freight delivery.).

As per Claim 29, in view of Walford in further view of Larschan in even further view of Randall discloses the apparatus of claim 28, wherein the printer is at least one of a badge printer and a printer configured to print on 8" x 11" paper (McQuillan: Figs. 1-4 and ¶0031-0067: The system includes a gate kiosk having a user interface (e.g., a touch-screen display) and a printer. The printer may print out equipment interchange receipts for the driver’s check-in and check-out process. The printer may also print driving directions. Examiner notes that one of ordinary skill in the art would understand that a printer is capable of printing standard size paper [8 x 11 paper].).

As per Claim 31, McQuillan discloses method for management of freight pick-up and delivery, comprising: 
b)	automatically performing, by the user apparatus, driver and/or vehicle authentication (McQuillan: Figs. 1-2 and ¶0035: The terminal management controller employs at least a portion of the terminal management software application to process the information to validate a delivery or a pick-up of a shipping container or trailer by the driver of the shipping vehicle. In a check-in or check-out process, a user may enter an authorization number into the gate kiosk. Upon completing the self-check-in or self-check-out process, the gate kiosk prints out an equipment interchange receipt (EIR) (e.g., a paper receipt) which the driver can take. The EIR verifies that the container or trailer was properly delivered or picked up by the driver. Once the self-check-in or self-check-out process is completed and the driver takes the printed EIR, the gate opens and the driver is able to proceed into or out of the shipping terminal with the associated container or trailer. Examiner notes that the terminal management software application automatically performs the authorization based on the delivery/pick-up and driver authorization number.);

c)	automatically coordinating by an administrator apparatus, arrival of a plurality of vehicles at the loading/unloading facility to remove or mitigate bottlenecks associated with vehicles awaiting an opportunity to load or unload cargo by performing operations (McQuillan: Fig. 1-4 and ¶0027-0036: The system includes a gate kiosk 130 having a user interface (e.g., a touch-screen display) 135 and a printer 136. The gate kiosk also includes a processing element and is configured to communicate with the terminal management controller either directly or via a computer network. A plurality of transportation vehicles are configured to communicate with the terminal management controller. The driver of a shipping vehicle can interact with the gate kiosk via the touch-screen display to check-in and check-out (to be completed to proceed into or out of the shipping terminal). A shipping terminal may be, for example, a railroad intermodal terminal, a yard, a loading/unloading dock, a distribution center, or any location and/or facility where products, goods, or other shippable materials are shipped into and subsequently shipped out of by drivers of shipping vehicles. The check-in information is communicated to the terminal management controller. The terminal management controller employs at least a portion of the terminal management software application to automatically process the information to validate a delivery or a pick-up of a shipping container or trailer by the driver of the shipping vehicle. Upon check-in, information telling a driver where to park or unload the container or trailer is provided. Examiner notes that the terminal management software application processes the arrival of vehicles at a loading/unloading facility. Examiner notes that “to remove or mitigate bottlenecks associated with vehicles awaiting an opportunity to load or unload cargo by performing operations” implies intended use of automatically coordinating arrival of a plurality of vehicles. Further see ¶0007, whereas the driver interaction with and by the operator allows the operator to check-in and/or check-out automatically at the gate kiosk to effectuate the check-in and/or check-out.);

d)	receiving a signal from one or more sensors at a loading/unloading facility (McQuillan: Figs. 1-4 and ¶0031-0036, 0060-0064: The kiosk may include readers that capture information distinct from transmitted or provided information from the container. That is, the kiosk may include weight scales, video capture devices, infrared monitors, radiation detectors, chemical vapor detectors, and the like. These other informative sensors may capture data about the arriving contain and/or vehicle. Information gathered by the gat kiosk may be communicated to the terminal management controller [administrator apparatus]); and

McQuillan does not explicitly disclose, however Larschan discloses:

a) receiving, by a processor circuit of user apparatus located remotely from a loading/unloading facility, driver information, wherein the user apparatus is located remotely from a loading/unloading facility  (Larschan: Figs. 1-4 and ¶0045, 0117-0119, 0152: A remote fleet server may record and periodically update data and/or software patches. Service data; fuel tax or purchase data; vehicle related data; and/or driver related data may be uploaded via a wireless network. Additionally, a remote server can verify biometric data received of a driver and can also query a vehicle’s recorder to determine identification information associated with the trailer vehicle and the vehicle location.);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine McQuillan with Larschan’s fleet server because the references are analogous/compatible, since each is directed toward features of exchanging driver and vehicle information, and because incorporating Larschan’s fleet server in McQuillan would have served McQuillan’s pursuit of effectively transmit vehicle information(See McQuillan, ¶0037-0038, 0063-0065); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

McQuillan does not explicitly disclose, however Walford discloses:

d)	wherein one or more sensors are provided at each of a respective plurality of loading/unloading docks at a loading/unloading facility, each sensor configured to detect a presence or absence of a vehicle at the respective loading/unloading dock (Walford: ¶0035-0038: A vehicle detection sensor system is a sensor suitable for detecting the presence or absence of a vehicle in a field of view approaching the docking station. The vehicle detection sensor system senses the trailer as it first moves into a trailer docking station. Examiner notes that Walford has a provisional application 61/988,081 (dated 5/2/2014) that supports the above disclosure in at least ¶0033-0035 of the Specification);

e)	automatically determining loading/unloading dock availability based on the received sensor signal wherein the sensor signal indicates a presence or absence of a vehicle at a specific loading/unloading dock (Walford: ¶0035-0038: A vehicle detection sensor system is a sensor suitable for detecting the presence or absence of a vehicle in a field of view approaching the docking station. The vehicle detection sensor system senses the trailer as it first moves into a trailer docking station. Examiner notes that Walford has a provisional application 61/988,081 (dated 5/2/2014) that supports the above disclosure in at least ¶0033-0035 of the Specification).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine McQuillan with Walford’s utilization of sensors in a trailer docking area because the references are analogous/compatible, since each is directed toward features of managing shipping vehicles and trailers in a shipping terminal, and because incorporating Walford’s utilization of sensors in a trailer docking area in McQuillan would have served McQuillan’s pursuit of effectively utilizing informative sensors to capture data about the arriving container and/or vehicle (See McQuillan, ¶0064); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

McQuillan does not explicitly disclose, however Randall discloses:

f)	sending a message to the user interface instructing the driver to go to a loading/unloading dock if one is available or to go to a waiting location until a loading/unloading dock is available, (Randall: Fig. 1-5 and ¶0045-0056: The carrier communication device is referred to as Hub & Feeder Control System (HFCS) is maintained at a hub facility. A perceivable indicator positioned at an arrival-departure point of the hub facility may detect the arrival of a mobile asset (e.g., a tractor-trailer) and inform the HFCS of the arrival of the mobile asset. The HFCS analyzes the load information associated with incoming trailers and automatically assign the trailers to available bays of the hub facility. The HFCS may communicate (via message), to the feeder data terminal of the trailer, the assignment of bays in which the trailers should go to for placement and storage.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine McQuillan with Randall’s automatic assignment of vehicles because the references are analogous/compatible, since each is directed toward features of managing vehicles in a shipping facility, and because incorporating Randall’s automatic assignment of vehicles in McQuillan would have served McQuillan’s pursuit of effectively facilitate the self-check-in and/or check-out of a shipping vehicle at a shipping terminal (See McQuillan, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 11, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McQuillan et al. (US Patent Application Publication, 2014/0006302, hereinafter referred to as McQuillan)  in view of Walford et al. (US Patent Application Publication, 2017/0043967, hereinafter referred to as Walford) in further view of Larschan (US Patent Application Publication, 2007/0038353, hereinafter referred to as Larschan) in even further view of Randall et al. (US Patent Application Publication, 2014/0114718, hereinafter referred to as Randall) in even further view of Schick (US Patent Application Publication, 2002/0059075, hereinafter referred to as Schick).

As per Claim 11, McQuillan in further view of Larschan in even further view of Randall discloses the system of claim 1.

McQuillan does not explicitly disclose, however Schick discloses further comprising a pager system in communication with the driver and the administrator apparatus (Schick: Figs. 1-3 and ¶0038-0108: An apparatus may receive signals from a monitoring station and may communicate recommendations to a driver. Recommendations to be communicated through, phone, pager, e-mail or other feedback systems including direct interaction with the data concentrator or its communications modules.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine McQuillan with Schick’s communication method and detection sensors because the references are analogous/compatible, since each is directed toward features of exchanging vehicle information and vehicle recognition, and because incorporating Schick’s communication method and detection sensors in McQuillan would have served McQuillan’s pursuit of effectively communicating  vehicle information from the gate kiosk or the terminal management controller (See McQuillan, ¶0006-0011); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 15, McQuillan in further view of Larschan in even further view of Randall discloses the system of claim 1 and detect the presence of the vehicle at a loading dock located at the facility (McQuillan: Figs. 1-4 and ¶0007-0021: A system includes a terminal management controller operable to manage transactions taking place within a shipping terminal, and a gate kiosk, having a user interface to facilitate the self-check-in and/or self-check-out of an operator of a shipping vehicle arriving at and/or leaving the shipping terminal (a facility).

McQuillan does not explicitly disclose, however Schick discloses wherein the one or more sensors detect a presence of the vehicle, wherein the sensor is in communication with the administrator apparatus (Schick: ¶0031, 0093-0108: The vehicles may be equipped with a plurality of sensors for monitoring a plurality of operating parameters representative of the condition of the remote asset and of the efficiency of its operation. The Vehicles may also be equipped with a GPS receiver or other satellite-based or local navigation instrument for determining the geographic location of the vehicle [detect presence]. Data acquisition onboard of vehicles to gather, store and preprocess data from the electronic control systems, additional sensors (GPS, ambient conditions and others), etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine McQuillan with Schick’s communication method and detection sensors because the references are analogous/compatible, since each is directed toward features of exchanging vehicle information and vehicle recognition, and because incorporating Schick’s communication method and detection sensors in McQuillan would have served McQuillan’s pursuit of effectively communicating  vehicle information from the gate kiosk or the terminal management controller (See McQuillan, ¶0006-0011); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 20, McQuillan in view of Larschan in further view of Randall discloses the apparatus of claim 17.

McQuillan does not explicitly disclose, however Schick discloses further comprising a pager system, the pager system including a pager in communication with the administrator apparatus (Schick: Figs. 1-3 and ¶0038-0108: An apparatus may receive signals from a monitoring station and may communicate recommendations to a driver. Recommendations to be communicated through, phone, pager, e-mail or other feedback systems including direct interaction with the data concentrator or its communications modules.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine McQuillan with Schick’s communication method and detection sensors because the references are analogous/compatible, since each is directed toward features of exchanging vehicle information and vehicle recognition, and because incorporating Schick’s communication method and detection sensors in McQuillan would have served McQuillan’s pursuit of effectively communicating  vehicle information from the gate kiosk or the terminal management controller (See McQuillan, ¶0006-0011); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over McQuillan et al. (US Patent Application Publication, 2014/0006302, hereinafter referred to as McQuillan) in view of Walford et al. (US Patent Application Publication, 2017/0043967, hereinafter referred to as Walford) in further view of Larschan (US Patent Application Publication, 2007/0038353, hereinafter referred to as Larschan) in even further view of Randall et al. (US Patent Application Publication, 2014/0114718, hereinafter referred to as Randall) in even further view of Bulan (US Patent Application Publication, 2016/0171328, hereinafter referred to as Bulan).

As per Claim 16, McQuillan in further view of Larschan in even further view of Randall discloses the system of claim 1 and identifying information of the driver (McQuillan: Fig. 1 and ¶0030-0067: A gate kiosk is configured to communicate with the terminal management controller. A driver may interact with the gate kiosk to enter check-in and check-out information. Driver information may be included in a driver info panel where the driver may enter a license number and a personal identification number (PIN).).

McQuillan does not explicitly disclose, however Bulan discloses, further comprising a DOT reader used to obtain a machine readable Department of Transportation (DOT) number from an image on the vehicle and pull information the Department of Transportation (DOT) number (Bulan: Figs. 1-16 and ¶0032-0085: Cameras are utilized to capture an image from a side view of an incoming vehicle to locate a USDOT tag and number. OCR is performed on the USDOT number. Further, operations can be recognized with respect to the tag number.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine McQuillan with Bulan’s DOT reader because the references are analogous/compatible, since each is directed toward features of vehicle recognition, and because incorporating Bulan’s communication method in McQuillan would have served McQuillan’s pursuit of identifying a vehicle with image recognition (See McQuillan, ¶0064-0065); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 27 rejected under 35 U.S.C. 103 as being unpatentable over McQuillan et al. (US Patent Application Publication, 2014/0006302, hereinafter referred to as McQuillan) in view of Walford et al. (US Patent Application Publication, 2017/0043967, hereinafter referred to as Walford) in further view of Larschan (US Patent Application Publication, 2007/0038353, hereinafter referred to as Larschan) in even further view of Randall et al. (US Patent Application Publication, 2014/0114718, hereinafter referred to as Randall) in even further view of Ruud (US Patent Application Publication, 2014/0156524, hereinafter referred to as Ruud).

As per Claim 27, McQuillan in view of Larschan in further view of Randall discloses the apparatus of claim 17, with Ruud disclosing further comprising a Voice over Internet Protocol (VoIP) intercom system configured for the delivery of audio and multimedia sessions over Internet Protocol (IP) networks (Ruud: Figs. 1-18 and ¶0045-0063: A wireless communication may use a voice over internet protocol, amongst other suitable protocols to communicate with a client device or host server.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine McQuillan with Ruud’s communication method because the references are analogous/compatible, since each is directed toward features of exchanging vehicle information, and because incorporating Ruud’s communication method in McQuillan would have served McQuillan’s pursuit of effectively communicating from the gate kiosk or the terminal management controller (See McQuillan, ¶0006-0011); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over McQuillan et al. (US Patent Application Publication, 2014/0006302, hereinafter referred to as McQuillan) in view of Walford et al. (US Patent Application Publication, 2017/0043967, hereinafter referred to as Walford) in further view of Larschan (US Patent Application Publication, 2007/0038353, hereinafter referred to as Larschan) in even further view of Randall et al. (US Patent Application Publication, 2014/0114718, hereinafter referred to as Randall) in even further view of Andersen (US Patent Application Publication, 2012/0191272, hereinafter referred to as Andersen).

As per Claim 30, McQuillan in view of Larschan in further view of Randall discloses the apparatus of claim 17, with Andersen disclosing further comprising a barcode scanner, the barcode scanner configured to read one-dimensional (1D) or two-dimensional (2D) barcodes on documents containing identifying information (Andersen: ¶0131-0142: See Figs. 9A-9C for barcode. The sensors automatically find, decode the identity and locate unit loads that come within the field of view by recognizing a barcode label affixed to each load. Coded label can be recognized and decoded for one- and two-dimensional barcodes (such as shown in FIGS. 9A through 9E and FIG. 10) in any orientation.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine McQuillan with Andersen’s barcode scanner because the references are analogous/compatible, since each is directed toward features of vehicle recognition, and because incorporating Andersen’s barcode scanner in McQuillan would have served McQuillan’s pursuit of identifying a vehicle with image recognition (See McQuillan, ¶0064-0065); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE ROBINSON whose telephone number is (571)272-9334.  The examiner can normally be reached on 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLISON MICHELLE. ROBINSON
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683